                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOHN O. MARABLE, JR.,                   §
                                        §
            Plaintiff,                  §
                                        §
V.                                      §         No. 3:18-cv-3291-N-BN
                                        §
DEPARTMENT OF COMMERCE, ET              §
AL.,                                    §
                                        §
            Defendants.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       The Court therefore DENIES Plaintiff John O. Marable, Jr.’s Notice of

Praecipe to Enter Judgment by Default [Dkt. No. 11] to the extent that filing is a

motion for default judgment against Defendant U.S. Department of Commerce.

       SO ORDERED this 14th day of June, 2019.




                                      ____________________________________
                                      DAVID C. GODBEY
                                      UNITED STATES DISTRICT JUDGE
